Citation Nr: 0901994	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to a retroactive payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran had active service from 
November 1945 to October 1947, from July 1950 to November 
1953, from September 1958 to September 1961, and from 
November 1961 to March 1973.  The appellant is his son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

An individual is eligible if he submits to the Secretary an 
original application for educational assistance under Chapter 
35 of this title within a year of the date that the Secretary 
makes the rating decision, claims such educational assistance 
for pursuit of an approved program of education during a 
period preceding the one-year period ending on the date on 
which the application was received, and would have been 
entitled to such assistance if the application had been 
submitted on the individual's eligibility date.  38 U.S.C.A. 
§ 5113(b) (2) (West 2002).  

On January 18, 2007, the St. Louis RO determined that the 
appellant was not entitled to educational assistance benefits 
under Chapter 35, Title 38, United States Code, for periods 
of enrollment pursued during the period from 1987 to 1992.  
The RO denied this case, in part, because the claim was not 
received within one year of the June 2005 rating decision 
which determined service connection for the cause of the 
veteran's death.  Therefore, retroactive benefits were not 
payable.  

Our review of a partial record reflects that the rating 
decision was for a great amount of money and involved more 
than 5 years of retroactive payments.  The record also 
establishes that there was a delay between the date of the 
rating decision and notification of the award in December 
2005.  This raises the possibility that the rating board did 
not have full authority to issue the rating decision and that 
such may have rested with a Director or Central Office.  

As the record does not contain sufficient evidence to decide 
the claim, further evidentiary development under the duty to 
assist is required.  Accordingly, the case is REMANDED for 
the following actions:

1.  The RO should verify the veteran's 
periods of active service (the 
information may be obtained from the 
claims folder).  

2.  The RO should obtain copies of all 
documents associated with the June 28, 
2005 rating decision, including all 
referrals or concurrences, and the dates 
of each.  

3.  If the June 28, 2005 rating decision 
required concurrence, the RO should 
address why the date of concurrence 
rather than the date of the proposed 
decision does not control.  Regardless, 
the RO should also explain why notice of 
the decision was not provided until 
December 2005.  

4.  After the above has been completed, 
the RO should readjudicate the issue on 
appeal in light of all pertinent evidence 
and legal authority, providing adequate 
reasons and bases for its determination.  

5.  If the claim continues to be denied, 
the RO should provide to the appellant an 
appropriate supplemental statement of the 
case (SSOC) and afford him the requisite 
opportunity to respond to the SSOC before 
the file is returned to the Board for 
further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




